Citation Nr: 0402124	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with assignment of a 10 percent disability rating.  

The Board notes that in a March 2003 substantive appeal (Form 
9), the veteran requested a hearing before an RO decision 
review officer.  The veteran failed to report for the hearing 
which was set for a date in April 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a VA psychiatric examination in 
September 2002.  The claims folder was not available for 
review by the examiner.  It was noted the veteran denied 
receiving any psychiatric treatment or medication.  On mental 
status examination, the examiner noted that the veteran's 
concentration was intact and that his insight appeared good.  
His mood was mood was normal and his affect was appropriate 
with the content of discussion.  His memory appeared to be 
largely unimpaired.  His industrial adaptability was noted to 
be quite good.  The examiner provided a global assessment of 
functioning (GAF) scale score of 70 (which, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
represents mild impairment in social, occupational, or school 
functioning).

The veteran submitted a November 2002 psychosocial assessment 
conducted by E. M. Tripi, Ph.D.  Dr. Tripi noted that the 
veteran had frequent bouts of irritability and outbursts of 
anger.  His concentration was reported to be diminished.  He 
was described as hyper-vigilant and liked to have his back to 
the wall.  He was noted to have an exaggerated startle 
response.  Dr. Tripi provided a GAF score of 50 (which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, represents serious impairment in social, 
occupational, or school functioning).  Psychiatric treatment 
was recommended.

There is a contrast between the symptoms reported by Dr. 
Tripi and those reflected on the September 2002 VA 
examination.  Based on the inconsistent evidence of record, 
the Board determines that further VA psychiatric examination 
is necessary.  

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disability since psychiatric treatment 
was recommended in November 2002.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

2.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
claims folder, to include a complete copy 
of this REMAND must be made available to, 
and be reviewed by, the physician 
designated to examine the appellant.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's PTSD 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, productivity, flexibility, 
efficiency and reliability levels 
(industrial impairment).  The examiner 
should assign a GAF score.  

The examiner should also specifically 
comment upon Dr. Tripi's November 2002 
psychosocial assessment of the veteran.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After ensuring that the examination 
report is adequate, readjudicate the 
veteran's claim, with consideration of 
the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




